Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmdahl et al (10,879,518).
Consider claim 11, Holmdahl et al teach an electronic device (col. 3 lines 35-46) comprising: a housing comprising: a first plate (Fig. 1; front); a second plate facing an opposite side of the first plate (Fig. 1; back); and a side member surrounding a space between the first plate and the second plate, and connected to the second plate or integrally formed with the second plate (inherent as the side members are required to support the structure of any electronic device); a display disposed in the space and visually exposed through at least a portion of the first plate (col. 3 lines 47-51; display screen 102); and a battery disposed in the space to be parallel to the first plate (Fig. 2; battery is configured inside the computing device thus parallel to the front/back of the computing device), the battery comprising: a battery cell comprising a plurality of cell parts disposed such that at least portions of the plurality of cell parts overlap each other when the first plate is viewed from the top (Fig. 3-4; col. 6 lines 32-57); and a plurality of electrode tabs (i.e., conductive tabs) protruding to the outside from at least two cell parts, among the plurality of cell parts, wherein one or more electrode tabs, among the plurality of electrode tabs protruding from the at least two cell parts, are disposed to be at least partially parallel to each other when the first plate is viewed from the top (Fig. 4A; col. 7 lines 50-67), and wherein each of the plurality of electrode tabs is part of a same electrode tab (col. 8 lines 1-8, lines 25-29; “the anode conductive tabs 409 are each electrically coupled to one another (e.g., by welding, conductive adhesive, or some other suitable mechanism). Similarly, the cathode conductive tabs 408 are each electrically coupled to one another (e.g., by welding, conductive adhesive, or some other suitable mechanism”; “conductive tabs 408 and 409 are then attached to the appropriate electrical contact”).
Consider claim 12, Holmdahl et al teach wherein the one or more electrode tabs are disposed in parallel to each other while not overlapping each other (Fig. 4A; col. 8 lines 1-8).
Consider claim 13, Holmdahl et al teach wherein the one or more electrode tabs, among the plurality of electrode tabs, comprise one or more bending parts (i.e., flexible) (col. 6 line 65 – col. 7 line 3).
Consider claim 14, Holmdahl et al teach wherein the plurality of electrode tabs comprise positive electrode tabs (i.e., anode) or negative electrode tabs (i.e., cathode) (col. 7 lines 44-67).
Consider claim 15, Holmdahl et al teach [the electronic device of claim 9] (assumed as dependent of claim 11) wherein the plurality of electrode tabs are bound as a single body and joined to each other by a conductive structure, and the conductive structure comprises a conductive band (col. 8 lines 1-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Holmdahl et al (10,879,518) in view of Lee et al (10,818,957).
Consider claim 1, Holmdahl et al teach an electronic device (col. 3 lines 35-46)  comprising: a housing comprising: a first plate (Fig. 1; front); a second plate facing an opposite side to the first plate (Fig. 1; back); and a side member surrounding a space between the first plate and the second plate, and connected to the second plate or integrally formed with the second plate (inherent as the side members are required to support the structure of any electronic device); a display viewed through at least a portion of the first plate (col. 3 lines 47-51; display screen 102); a battery disposed in the housing (Fig. 2; col. 5 lines 1-2; battery is configured inside the computing device), the battery comprising: a battery cell comprising a plurality of cell parts disposed such that at least portions of the plurality of cell parts overlap each other when viewed from the top of one surface of the battery (Fig. 3-4; col. 6 lines 32-57); and a plurality of conductive members (i.e., conductive tabs) disposed such that the plurality of conductive members do not overlap each other at peripheries of the plurality of cell parts when viewed from the top of one surface of the battery (Fig. 4A; col. 7 lines 50-67; col. 8 lines 1-8); and a processor operatively connected to the display and the battery (Fig. 2; col. 4 lines 22-51), and wherein each of the plurality of electrode tabs is part of a same electrode tab (col. 8 lines 1-8, lines 25-29; “the anode conductive tabs 409 are each electrically coupled to one another (e.g., by welding, conductive adhesive, or some other suitable mechanism). Similarly, the cathode conductive tabs 408 are each electrically coupled to one another (e.g., by welding, conductive adhesive, or some other suitable mechanism”; “conductive tabs 408 and 409 are then attached to the appropriate electrical contact”).
Holmdahl et al disclosed of voltage and current sensors for components of the electronic device including the battery. Holmdahl et al did not explicitly suggest of a battery protection circuit joined to the plurality of conductive members. In the same field of endeavor, Lee et al teach a battery pack assembly having protection circuit board connected to electrode terminals of the battery pack (col. 3 lines 9-33; col. 7 lines 43-51). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate the teaching of Lee et al into view of Holmdahl et al in order to prevent damage to the battery from overcharging as well as enhancing the life of the battery.
Consider claim 2, Holmdahl et al teach wherein at least one of the plurality of conductive members is linear or curved (col. 6 line 65 – col. 7 line 3).
Consider claim 3, Holmdahl et al teach wherein the plurality of conductive members are bound as a single body by using a conductive band (col. 8 lines 1-8).
Consider claim 4, Holmdahl et al teach wherein the plurality of conductive members protrude at peripheries of the cell parts, respectively (Fig. 4A; col. 7 lines 50-67).
Consider claim 5, Holmdahl et al each wherein among the plurality of conductive members, at least one conductive member has a shape that is bent one or more times (col. 6 line 65 – col. 7 line 3).
Consider claim 6, Holmdahl et al teach wherein each of the cell parts has a rectangular shape when viewed from one surface of the battery (Fig. 4A; 4B).
Consider claim 7, Holmdahl et al teach wherein the plurality of cell parts are disposed to be folded, rolled, or stacked with each other (col. 8 lines 30-40).
Conisder 8, Holmdahl et al teach wherein the plurality of conductive members are formed to have different lengths and different widths (col. 11 lines 20-39).
Consider claim 9, the combination teaches further comprising: a printed circuit board in the space, wherein the plurality of conductive members are electrically connected to the printed circuit board (col. 7 line 58 – col. 8 line 4 of Lee et al).
Consider claim 10, Holmdahl et al teach wherein the plurality of conductive members define positive electrode tabs (i.e., anode) or negative electrode tabs (i.e., cathode) of the battery cell (col. 7 lines 44-67).
Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive.
In response to applicant argument that Holmdahl does not disclose of the amended feature of wherein each of the plurality of electrode tabs is part of a same electrode tab based on an assertion that the non-overlapped conductive tabs 408-409 in Holmdahl are different electrodes. While it is true that Holmdahl conductive tabs 408 and conductive tabs 409 are of different electrodes. Conductive tabs 408 are connected to the cathode 406 (i.e., negative tab), while conductive tabs 409 are connected to anode 402 (i.e., positive tab). 
Applicant failed to recognized that there is plurality of conductive tabs 408 which corresponding to applicant claimed “plurality of electrode tabs” and conductive tabs 408 are each electrically coupled to each other which corresponding to applicant claimed “is part of a same electrode tab”. Furthermore, paragraph 0174 (published document) of applicant specification recite “the plurality of conductive members (e.g., the first to fourth conductive members 520-1 to 520-4 of FIG. 5A) may define positive electrode tabs or negative electrode tabs of the battery cell”. Thus, clearly the same taught in Holmdahl. Therefore, Holmdahl at al teaches the claimed feature as presented. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
September 29, 2022